Case 2:19-cr-20216-VAR-APP ECF No. 164 filed 05/14/20     PageID.619   Page 1 of 12




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                      Plaintiff,              Case No. 19-20216-9
                                              HON. VICTORIA A. ROBERTS
 v.

 JEROME BRAY- D9,

               Defendant.
 ____________________________/

 ORDER GRANTING DEFENDANT’S MOTION FOR BOND [ECF No. 145]

      I.     INTRODUCTION
           Jerome Bray (“Bray”) filed a Motion for Bond. He consented to

 detention on July 12, 2019.

           At a hearing on April 1, 2020, Bray requested release to state custody

 for a parole violation. The Government concurred, but it also requested that

 the Court issue a federal detainer that would allow the FBI to take Bray into

 custody if the State of Michigan released him for any reason. The Court

 agreed to give him bond with the condition that he be taken into custody by

 the state. That allayed any fears the Court had about his dangerousness. A

 full-blown bond hearing was not held.




                                          1
Case 2:19-cr-20216-VAR-APP ECF No. 164 filed 05/14/20          PageID.620    Page 2 of 12




           The State declined to take Bray into custody. This motion followed. The

 Court heard oral arguments on May 11, 2020. Bray was present and

 consented to participation in the hearing via videoconference.

           Because the Government does not prove by clear and convincing

 evidence that no condition or combination of conditions of release will

 reasonably assure the safety of the community, the Court GRANTS Bray’s

 Motion for Bond.

    II.       FACTUAL BACKGROUND
           The Government charged Bray in a multi-defendant Superseding

 Indictment with Conspiracy to Possess with Intent to Distribute a Controlled

 Substance in violation of 21 U.S.C. § 846, 841. The Government alleges that

 from approximately March 2016 through August 2017, Bray and his co-

 defendants ran a large-scale drug operation and conspired to possess

 firearms in furtherance of this drug trafficking scheme.

    III.      STANDARD OF REVIEW
           It is the default position that the court release a defendant awaiting trial.

 United States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010). However, this

 position is modified “for certain, particularly dangerous defendants.” Id.

 When there is probable cause that a defendant committed a crime of

 violence or a drug trafficking offense, there is a rebuttable presumption in


                                             2
Case 2:19-cr-20216-VAR-APP ECF No. 164 filed 05/14/20   PageID.621   Page 3 of 12




 favor of detention. Id. Because of the nature of Bray’s charges, the rebuttable

 presumption applies. See 18 U.S.C. § 3142(e).

       This presumption in favor of detention imposes a burden on Bray to

 produce evidence that he does not pose a danger to the community or a risk

 of flight. Stone, 608 F.3d at 945; see also United States v. Mercedes, 254

 F.3d 433, 436 (2d Cir. 2001). This is not a heavy burden, but Bray must

 produce “at least some evidence.” Id. (citing United States v. Stricklin, 932

 F.2d 1353, 1355 (10th Cir. 1991)).

       Even if Bray satisfies his burden of production, the presumption

 remains a factor the Court must consider in addition to the factors set forth

 in § 3142(g): (1) the nature and circumstances of the offense; (2) the weight

 of the evidence against the person; (3) the history and characteristics of the

 person; and (4) the nature and seriousness of the danger to any person or

 the community that would be posed by the person’s release. Mercedes, 254

 F.3d at 436; 18 U.S.C. § 3142(g).

       The presumption remains a factor because of Congress’s judgment

 that some defendants should continue to be detained before a finding of guilt

 because of a likelihood they will continue to engage in criminal conduct

 despite attempts to impose bond conditions designed to deter criminal




                                       3
Case 2:19-cr-20216-VAR-APP ECF No. 164 filed 05/14/20      PageID.622   Page 4 of 12




 conduct. Stone, 608 F.3d at 945; see also United States v. Dominguez, 783

 F.2d 702, 707 (7th Cir. 1986).

          Ultimately, it is the Government’s burden to prove by a preponderance

 of the evidence that there is no condition or combination of conditions that

 will reasonably assure the appearance of the defendant as required and by

 clear and convincing evidence that there is no condition or combination of

 conditions that will reasonably assure the safety of any other person and the

 community. Id.; 18 U.S.C. § 3142(e).

    IV.      ANALYSIS
          The Court must first consider whether Bray satisfies his burden to

 produce evidence to rebut the presumption that no condition or combination

 of conditions of release would reasonably assure (i) his appearance and (ii)

 the safety of the community. 18 U.S.C. § 3142(e)(3).

          Pretrial Services believes there are conditions that could be set to

 reasonably assure Bray’s appearance. It also believes conditions can be set

 to minimize Bray’s risk of danger.

                A. Bray Satisfies His Burden of Production

          Bray’s burden of production is “relatively light.” Stone, 608 F.3d 939 at

 947; see also United States v. Mercedes, 254 F.3d 433, 436 (2d Cir. 2001).


                                          4
Case 2:19-cr-20216-VAR-APP ECF No. 164 filed 05/14/20   PageID.623   Page 5 of 12




 Bray must offer at least some evidence that he does not pose a danger to

 the community or risk of flight. Stone, 608 F.3d at 945.

       To satisfy his burden, Bray cites to his close ties within Wayne County,

 Michigan and says a friend, who has no prior criminal record and lives alone

 with no weapons in her home, is available to serve as a third-party custodian.

 Bray says he would be isolated in the home and would comply with any

 conditions set by the Court. Bray acknowledges that these allegations are

 that he engaged in criminal conduct shortly after his release on parole.

 However, there are no allegations of additional criminal conduct between

 August 2017 and Bray’s self-surrender in July 2019.

       The Government says Bray fails to rebut the presumption because he

 does not meaningfully address his role in this case or his criminal history. It

 says Bray does not appear to be deterred because his offense here occurred

 while on parole for past drug offenses. As a result, it says his argument is

 insufficient to show why his situation falls outside of the “congressional

 paradigm” that defendants charged with certain offenses should be detained.

 Stone, 608 F.3d at 946 (“To rebut the presumption, therefore, a defendant

 should ‘present all the special features of his case’ that take it outside ‘the

 congressional paradigm’”).



                                       5
Case 2:19-cr-20216-VAR-APP ECF No. 164 filed 05/14/20     PageID.624   Page 6 of 12




       Bray’s burden of production is slight, and the Court finds he satisfies it.

 See Stone, 608 F.3d at 947 (finding that while the defendants’ evidence

 focused mainly on their potential risk of flight rather than a potential danger

 to the community, the evidence put forward was sufficient because the

 burden is relatively light). The burden now shifts to the Government to prove

 there are no conditions or combination of conditions to assure the safety of

 the community if Bray is released. To satisfy that burden, the Government

 relies on the four factors in 18 U.S.C. § 3142(g).

             a. Section 3142(g) Factors Weigh in Favor of Release

       The Court must consider: (1) the nature and circumstances of the

 offense charged; (2) the weight of the evidence of dangerousness; (3) the

 history and characteristics of the person; and (4) the nature and seriousness

 of the danger posed by the person’s release. 18 U.S.C. § 3142(g).

             1. Nature and Circumstances of the Offense
       Bray is one of several defendants named in a conspiracy to possess

 with intent to distribute a controlled substance. He allegedly committed this

 offense while on parole.

       The inquiry includes considering “whether the offense is a crime of

 violence.” 18 U.S.C. § 3142(g)(1). Conspiracy to possess with intent to


                                        6
Case 2:19-cr-20216-VAR-APP ECF No. 164 filed 05/14/20     PageID.625   Page 7 of 12




 distribute a controlled substance is not a crime of violence. Under 18 U.S.C.

 § 3156(a)(4)(C), the term “crime of violence,” as used in Section 3143,

 includes “any felony under chapter 109A, 110, or 117.” Although Bray’s

 offense is not a crime of violence, the Sixth Circuit stated, “[t]o be sure, drug

 trafficking is a serious offense that, in itself is a danger to the community…

 But drug dealers do not necessarily pose the immediate risk of serious

 violence that the defendants here do.” Stone, 608 F.3d at 955 n.4.

       The Court finds the nature and circumstances of Bray’s offense do not

 indicate that he poses a risk of flight, or a danger to the community.

             2. Weight of the Evidence of Dangerousness
       The Court considers the weight of the evidence of dangerousness, not

 the weight of the evidence of guilt. Stone, 608 F.3d at 948 (citing United

 States v. Hazime, 762 F.2d 34, 37 (6th Cir. 1985)). Bray says the Court must

 make an individualized inquiry into his dangerousness, not based upon guilt

 by association because of his co-defendants. The Court acknowledges its

 responsibility to individually assess Bray.

       The government says Bray’s criminal history and his parolee status

 establish that he is a danger to the community and that he will likely return

 to drug trafficking if released.



                                        7
Case 2:19-cr-20216-VAR-APP ECF No. 164 filed 05/14/20   PageID.626   Page 8 of 12




       The Pretrial Services Report describes Bray’s criminal history. His

 most significant prior offense was in 1997 for drug charges; he received a

 life sentence. He was paroled in March 2016 and his alleged conduct in this

 case took place from February – August 2017. There are no allegations of

 criminal behavior by Bray in the almost two-year period between that time

 and his self surrender on July 11, 2019.

       The Court considers whether Bray would be a danger if conditions

 recommended by Pretrial Services are imposed and abided by. The Court

 must balance Bray’s past history against COVID-19 risks and his health; that

 he has no history of violence, alcohol or substance abuse; and that Pretrial

 Services recommends release.

             3. History and Characteristics and Nature and Seriousness

                of Danger Posed by Release

       The history and characteristics” of a person encompass numerous

 qualities including the defendant’s character, physical and mental condition,

 family ties, community ties, past conduct, history of drug or alcohol abuse,

 and criminal history. 18 U.S.C. § 3142(g)(3). These considerations also

 include whether the person was on probation or parole at the time of the

 current offense. Id.


                                      8
Case 2:19-cr-20216-VAR-APP ECF No. 164 filed 05/14/20   PageID.627     Page 9 of 12




       Bray is 48 years old. He has strong community ties and no history of

 mental conditions, drug of alcohol abuse, or physical limitations. But, the

 government says neither Bray’s ties to the community nor conditions of

 release can rebut a concern that he poses a danger to the community.

       The Bail Reform Act incorporates a defendant’s physical condition into

 “history and characteristics.” As such, the Court considers Bray potential

 vulnerability to COVID-19. The Pretrial Services Report says Bray is in “good

 physical health,” but he suffers from hypertension. The CDC says that

 individuals who are at higher risk for severe illness from COVID-19 include

 people aged 65 years or older, people who live in a nursing home or a long-

 term care facility, and people of any age who have serious underlying health

 conditions.   See    CDC,     People     Who     Are     At   Higher       Risk,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/people-at-higher-risk.html (last visited May 10, 2020).

       Although Bray does not fit into these categories, new studies identify

 an increased risk of death from the virus for individuals with hypertension.

 See, e.g., Deborah J. Nelson, Blood-pressure drugs are in the crosshairs of

 COVID-19        research,       REUTERS          (Apr.        23,        2020),

 https://www.reuters.com/article/us-health-conoravirus-blood-pressure-

 ins/blood-pressure-drugs-are-in-the-crosshairs-of-covid-19-research-
                                      9
Case 2:19-cr-20216-VAR-APP ECF No. 164 filed 05/14/20   PageID.628   Page 10 of 12




 idUSKCN2251GQ (last visited May 13, 2020); Shiki Garg, Lindsay Kim, et

 al., Hospitalization Rates and Characteristics of Patients Hospitalized with

 Laboratory-Confirmed Coronavirus Disease 2019 – COVID-NET, 14 States,

 March 1–30 2020, Morbidity and Mortality Weekly Report, CDC (Apr. 8,

 2020), https://www.cdc.gov/mm wr/volumes/69/wr/mm6915e3.htm.A. (last

 visited May 13, 2020). Because new information about potential co-

 morbidities is rapidly changing, the Court considers these studies indicating

 that hypertension may be an emerging risk factor for the virus.

       The Court also acknowledges that, in certain circumstances, the threat

 of COVID-19 may constitute a compelling reason which warrants release of

 a defendant on bond. There is a greater risk of infection posed to the

 incarcerated because inmates and staff have a reduced ability to practice the

 social distancing and quarantine recommendations of the CDC. The CDC

 notes that many detention conditions create a heightened risk of danger to

 detainees, including insufficient quarantine space, highly congregational

 environments, and low capacity for patient volume. Interim Guidance on

 Management of Coronavirus Disease 2019 (COVID-19) in Correctional and

 Detention Facilities, Centers for Disease Control (Mar. 23, 2020),

 https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

 detention/guidance-correctional-detention.html (last visited May 10, 2020).

                                      10
Case 2:19-cr-20216-VAR-APP ECF No. 164 filed 05/14/20   PageID.629   Page 11 of 12




 The Court takes into account that Bray suffers from a health condition that

 could place him at a much greater risk to contract COVID-19.

         The Government says Bray has an active detainer for his parole

 violation. The parties and pretrial services jointly investigated the effect of

 the state detainer. They report that while MDOC would usually issue a

 detainer for alleged parole violations, there is currently no detainer for Bray;

 his violation would be handled by the State after the disposition of these

 felony charges because of the hardships posed by COVID-19.

         The Court cannot disregard that Bray’s alleged actions occurred while

 he was on parole. But, by offering a third-party custodian and expressing a

 willingness to be confined to his home, Bray presents a reasonable release

 plan. This will decrease the risk that Bray will endanger the community.

 Pretrial Services reports that the third-party– who attended the bond hearing

 – is a suitable custodian. She is a retired employee of the Michigan Health

 and Human Services with no criminal history or weapons in her home.

    V.     CONCLUSION
         Bray presents sufficient evidence to rebut the presumption. After

 considering the presumption and the factors set forth in 18 U.S.C. § 3142(g),

 the Court concludes that Bray must be released pending trial. The

 Government did not prove by clear and convincing evidence that no condition
                                       11
Case 2:19-cr-20216-VAR-APP ECF No. 164 filed 05/14/20   PageID.630   Page 12 of 12




 or combination of conditions will reasonably assure the safety of any other

 person and the community. Bray has no violence in his background, and no

 history of alcohol or substance abuse. He has community and family ties,

 and a third-party custodian with a stable residence. This persuades the Court

 to GRANT Bray’s motion.

       The Court will set conditions, including no contact with co-defendants

 and home confinement with a third-party custody, travel limited to within the

 Eastern District of Michigan, and that Bray self-quarantine for a period of 14

 days following his release and observe the CDC’s social distancing

 recommendations. These and other conditions attached to this Order will

 reasonably assure the safety of the community and Bray’s appearance as

 required.

    IT IS ORDERED.



 Date: May 14, 2020                        s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge




                                      12
